Citation Nr: 1716173	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  13-00 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a heart disorder, to include coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kersten, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1980 to August 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee, that, in pertinent part, denied entitlement to service connection for coronary artery disease status post percutaneous coronary intervention, claimed as heart disease.  

In June 2015, the Board remanded the matter for additional development. 


FINDING OF FACT

A heart disorder, to include coronary artery disease, did not manifest to a compensable degree within one year after separation from service or for many years thereafter, and is not related to an in-service injury, disease or event.


CONCLUSION OF LAW

The criteria for service connection for a heart disorder, to include coronary artery disease, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Duties To Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

VA's duty to notify was satisfied by a letter dated in April 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran in the development of his claim has also been met.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records (STRs) and VA treatment records.  The Veteran was afforded a VA examination in January 2016.  In September 2015, in compliance with the Board's remand directives, the RO provided the Veteran with an authorization to allow disclosure of his private medical information, so that the RO could obtain private treatment records from the Johnson City Medical Center.  The Veteran did not respond, and the records have not been associated with the casefile.  The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Certain chronic disabilities, including cardiovascular-renal diseases, are presumed to have been incurred in service if the disability manifests to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 3.307, 3.309(a).  Coronary artery disease, a cardiovascular-renal disease, is one of the disorders included in this category.

For chronic diseases specifically listed at 38 C.F.R. 3.309(a), service connection may also be established by chronicity and continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309(a).  The continuity of symptomatology theory of service connection, establishing service connection for chronic diseases manifesting during service and then again at a later date, is available only for chronic diseases listed in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran contends that his diagnosed coronary artery disease is related to his time in service.  

A review of the Veteran's service personnel records indicates that he was a co-pilot and pilot of fighter planes while serving in the U.S. Air Force.  His STR's show that as a pilot, he underwent numerous evaluations by his units' flight surgeons to qualify for flying duties, to include annual flight examinations and evaluations to return to flight status following temporary illnesses, such as upper respiratory illnesses.  

Medical Recommendation for Flying or Special Operational Duty reports dated from August 1979 to June 1984 show that the Veteran was medically qualified for these duties throughout his period of service, without any notation indicating medical findings or symptomatology relating to a heart condition.  A report of an annual medical examination dated in December 1982 reports findings of normal heart functioning and is negative for complaints, diagnoses or treatment for any condition of heart disease.  Two in-service electrocardiographic (ECG) reports dated January 1979 and June 1984 showed normal ECG findings.  A Coronary Artery Risk Evaluation report dated October 1982 noted that the Veteran was a smoker, and listed the calculated risk as "1.7."  In short, the Veteran's STR's contain no evidence of coronary artery disease or other cardiovascular symptoms.

The Veteran's VA treatment records indicate that in May 2010, the Veteran underwent an exercise stress test at the VA Medical Center (VAMC) Mountain Home, in order to determine whether episodes of chest pain were related to a heart condition or other causes.  A normal finding was recorded.  The earliest record of treatment for a heart disorder is records from the VAMC Mountain Home dated February 2011.  The record contains reports that the Veteran was first evaluated or treated for complaints related to his currently diagnosed CAD at the private Johnson City Medical Center in March 2011.  As noted above, the Veteran has not provided VA with the necessary authorization to enable VA to obtain those private records, and therefore, they are not of record.  

The Veteran received treatment at the VAMC Mountain Home shortly thereafter, in March 2011, where an impression of an abnormal gated exercise cardiolite SPECT two-day myocardial perfusion scan was provided.  Upon examination and review of the Veteran's history, the VA cardiologist noted a history of smoking one pack cigarettes per day for 35 years, and a history of marginally high hypertension that has been treated with HCTZ for approximately 1 year.  In March 2011, the Veteran underwent a left heart catheterization (LHC) procedure, and angioplasty with three stents was completed.  A diagnosis of arteriosclerotic cardiovascular disease was provided at that time.

The Veteran underwent a second left heart catheterization in November 2011, and has been followed at the VAMC Mountain Home since that time.  The most recent medical evidence of record was obtained from the VAMC Mountain Home, reflects outpatient treatment in January, 2016, with a relevant diagnoses of coronary atherosclerosis (unspecified type vessel, native or graft), postsurgical percutaneous transluminal coronary angioplasty status.

In compliance with the Board's June 2015 remand directives the Veteran was provided a VA cardiovascular examination in January 2016, at which time the examiner reviewed the claims file and all medical evidence provided therein, and conducted a physical examination.  The VA examiner provided a diagnosis of coronary artery disease.  The VA examiner noted that the record shows the first diagnosis of CAD was in 2011.  He discussed the Veteran's STR's and noted two normal in-service electrocardiograms (EKG) in 1979 and 1984.  He also noted that there was no evidence in service of hyperlipidemia, and no reference or mention of chest pain or dyspnea (shortness of breath).  

The VA examiner summarized the Veteran's history of a heart disorder as dating to a post-service 2009 flight physical by a flight surgeon in Louisville, which noted a slightly abnormal EKG.  The record shows that in April 2010, the Veteran developed atypical chest pain secondary to acid reflux, and an exercise treadmill test (ETT) was ordered to clarify the diagnosis.  The study was terminated when the Veteran reached his target heart rate at MET's of 7.0.  The VA examiner noted that because the Veteran was a commercial pilot, the FAA requested a myocardial perfusion scan with exercise, which was completed at the Mountain Home VAMC in February 2011.  This resulted in a finding of a normal exercise portion and an abnormal perfusion portion.  Shortly thereafter, in March 2011, the Veteran underwent the first of two left heart catheterization (LHC) procedures, which included angioplasty the placement of three stents.  A second LHC with angioplasty was performed in November 2011.  

The VA examiner opined that the Veteran's heart condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  In addition to the above discussion, the examiner's rationale was that there did not appear to be any concerning cardiovascular risk factors (except smoking) per review of the outpatient visits to his AD flight surgeon.  Additionally, there are no vascular studies (such as nuclear imagine of his coronary vessels) from his AD time to compare with those of 2011.  The VA examiner identified the etiology of the Veteran's CAD as "coronary occlusion likely from plaque."  The VA examiner also noted that the primary personal risk factors for developing CAD would be the Veteran's 30 year history of smoking an average of one pack per day.  The record shows that the Veteran stopped smoking in 2011.

In this case, the Board finds that the evidence of record shows that the Veteran has a current diagnosis of a heart disorder, to include coronary artery disease, with a documented diagnosis in 2011, some 27 years after his separation from service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  In addition, there has been no evidence presented to show that the Veteran's heart disorder manifested during service or to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309(a) (2016).

Significantly, moreover, the Board notes that the only medical opinion to address the medical relationship, if any, between the Veteran's diagnosed heart disorder and service weighs against the claim.  The Board finds that the VA examiner's January 2016 report and conclusion, constitutes probative evidence on the medical nexus question, based as it is on review of the Veteran's documented medical history, his assertions and examination.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4Vet. App. 467 (1993).  The examiner identified the etiology of the Veteran's CAD as "coronary occlusion likely from plaque."  He further opined that  that the Veteran's primary personal risk factors for developing CAD would be his 30 year history of smoking an average of one pack per day.  The Board finds the VA examiner's opinions are consistent the other evidence of record.  Significantly, the Veteran has not presented or identified any contrary medical opinion that supports any claim of service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgement on a medical matter.  Colvin v. Derwinski, 1Vet. App. 171 (1991); Willis v. Derwinski, 1Vet. App. 66 (1991).  

The only other evidence of record supporting the claim for service connection is the Veteran's own lay statements. Even if those statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints or findings until 2011.  In addition, while the Veteran is competent to describe his symptoms, the Board finds that there is no evidence of record to show that he has the specialized medical education, training or experience necessary to render a competent medical opinion as to the nature and etiology of the claimed CAD.  Diagnosing and providing an etiology of CAD is medically complex in nature.  Jandreau v. Nicholson, 492Vet. App. 1372 (Fed. Cir.2997). Therefore, any opinion by the Veteran regarding etiology of his heart condition is not competent evidence. 

Accordingly, the Board concludes that the evidence does not support the claim for service connection for a heart disorder, to include CAD, on a direct or presumptive basis.  The preponderance of the evidence is against a finding that a heart disorder, to include CAD, was incurred in or is related to service.  Moreover, because there is no evidence that the Veteran developed a heart disorder, to include CAD, to a compensable degree within one year of separation from service, service connection on a presumptive basis is also not warranted.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a heart disorder, to include coronary artery disease is denied.



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


